DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stark (Reg. No. 69,887) on 09/22/2021.
The application has been amended as follows: 

Amend claim 1 as follows:
1. A diagnostic system for determining a quality of a cathode gas in a fuel cell system having a fuel cell stack, the diagnostic system comprising:
a diagnostic fuel cell having a cathode side and an anode side, the diagnostic fuel cell connectable on the cathode side with a cathode supply line of the fuel cell system that supplies the cathode gas and on the anode side with an anode supply line of the fuel cell system that supplies an anode gas; 
a detection unit which is configured to detect a measured value or a measured value time curve of the diagnostic fuel cell when in operation with the cathode gas provided via the cathode supply line and with the anode gas provided via the anode supply line; and 
a comparator unit configured to detect a deviation between the measured value detected by the detection unit or the measured time value curve detected by the detection unit and a nominal value stored in a memory or a nominal value time curve stored in the memory and to determine the quality of the cathode gas based on the detected deviation, wherein the comparator unit is further configured to initiate countermeasures to improve the quality of the cathode gas. 


6. A fuel cell system comprising:
a fuel cell stack; and 
a diagnostic system connected to a cathode supply line that supplies a cathode gas and an anode supply line that supplies an anode gas; 
wherein the diagnostic system includes a diagnostic fuel cell having a cathode side and an anode side, the diagnostic fuel cell connectable on the cathode side with the cathode supply line and on the anode side with the anode supply line, a detection unit which is configured to detect a measured value or a measured value time curve of the diagnostic fuel cell when in operation with the cathode gas and the anode gas, and a comparator unit configured to detect a deviation between the measured value detected by the detection unit or the measured value time curve detected by the detection unit and a nominal value stored in a memory or a nominal value time curve stored in the memory and to determine a quality of the cathode gas based on the detected deviation, wherein the comparator unit is further configured to initiate countermeasures to improve the quality of the cathode gas. 

Amend claim 11 as follows:
11. A method for determining a cathode gas contamination in a fuel cell system, comprising:
connecting a diagnostic system having a diagnostic fuel cell to a cathode supply line and an anode supply line of the fuel cell system; 
operating the diagnostic fuel cell of the diagnostic system with cathode gas provided by the cathode supply line and with anode gas provided by the anode supply line; 
detecting a measured value or a measured value time curve of the diagnostic fuel cell; 
comparing the detected measured value or the detected measure value time curve with a predefined nominal value or a predefined nominal value time curve; 
outputting a deviation value or a deviation signal as a function of a deviation determined between the detected measured value or the detected measured value time curve and the nominal value or the nominal value time curve; and 
contamination based on the determined deviation, wherein countermeasures are initiated to reduce the cathode gas contamination based on the deviation value or the deviation signal. 

Cancel claims 16 and 17. 
Allowable Subject Matter
Claims 1, 3-6 and 8-15 allowed.
Election/Restrictions
Claims 1-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously applied prior art reference Schulze et al. (DE 102014218079 (see 03/22/2021 Machine Translation)) discloses a diagnostic fuel cell [0026] for a fuel cell system [0032, 0038, Figure 1]. 
Teaching Reference US PGPub 2017/0331128 teaches that one method of determining an oxygen concentration in a fuel cell stack cathode is comparing a cell voltage to a threshold value [0061] in a desired oxygen depletion for maintenance of the cathode [0061]. Although previously applied prior art reference Imanishi et al. (PGPub 2010/0248055) teaches calculating voltage deviation [0020, 0052] using lowest-cell-voltage acceptable values stored in the memory of the controller [0052], the action taken is a rapid responsive limiting of supply current when voltage is limited and stably converging the supply current when the current is restored [0012]. One of ordinary skill in the art would not combine this unrelated current response method with the general voltage to oxygen concentration calculation of US PGPub 2017/0331128, which seeks to achieve oxygen depletion for maintenance [0061], and apply such a combined fuel cell stack teaching to a diagnostic fuel cell separate from a fuel cell stack so as to arrive at the claims of the claimed invention. 
Prior art reference US PGPub 2010/0255385 discloses using a sensor to detect one or more contaminants in ambient air exceeding a predetermined threshold, and subsequently using a control unit to shutter an air inlet [0020], but the reference does not teach or suggest the claimed deviation detection and determination of the quality of the cathode gas or the cathode gas contamination, nor the claimed initiated countermeasures to improve the quality of the cathode gas or reduce the cathode gas contamination. 
Therefore, the prior art does not disclose, teach, suggest, or render obvious the requirement of determining the quality of the cathode gas or the cathode gas contamination based on the detected deviation and initiating countermeasures to improve the quality of the cathode gas or reduce the cathode gas contamination as required by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725